DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites “at least 5, 10, 15 or 20 bar absolute pressure”.  This is a series of broad to narrow ranges in the same claim and as such it is not clear which range controls the scope of the claim.  For the purposes of examination, the examiner will interpret this entire limitation as simply “at least 5 bar absolute pressure”.  Additionally the range is unbounded and therefore unclear.
Regarding claim 8, there is insufficient antecedent basis for the limitation of “the guide wheel”.
Regarding claim 10, the claim recites “at least 5 or 10 bar” and “at least 3 or 5 bar”, again reciting narrow and broad ranges in the same claim, which renders the claim indefinite by the same analysis as claim 7.  The broad range will be assumed to control.  Additionally the ranges are unbounded and therefore unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0333677 to Westberg et al. (Westberg hereinafter).
Regarding claim 1, Westberg teaches an apparatus for boosting pressure comprising a pressure booster or centrifugal pump (10) with a motor (20), a motor shaft (22), a pump shaft (12), a hydraulic variable speed drive (30) arranged between the motor (20) and booster (10), an impeller (34) and a turbine (36), a driver side fluid (4) circulated by an impeller (28), and a control system (39) for controlling coupling (paragraph 72) of the motor shaft (22) to the pump shaft (12).
Regarding claim 2, Westberg teaches a driver side impeller (28).
Regarding claim 3, Westberg teaches a process fluid inlet (PUMP SUCTION in Fig. 1) and outlet (PUMP DISCHARGE), the external connections consist of an electric power supply line and a control link (from 39, also see paragraphs 40 and 67).
Regarding claim 4, Westberg teaches a common driver side housing (21) in which the motor (20) and hydraulic drive (30) are arranged, isolated from a process fluid (6) by magnetic coupling (40) separation wall (42) arranged on a side of the hydraulic drive (30) facing the pump (10).
Regarding claim 5, Westberg teaches at least external lines (e.g. that containing filter 74) for circulating the driver side fluid (4) in the motor housing (21) and a cooler (72).
Regarding claim 8, Westberg teaches vanes (38) and an actuator (39) coupled to the vanes for controlling their angle (paragraph 63).
Regarding claim 9, as the claim recites closed circuit control and particular sensors only if the process fluid is a multiphase fluid, these limitations are optional in the case of liquid only flow.  As Westberg is capable of pumping liquid, the sensor and closed circuit limitations are considered to be optional and not required to establish anticipation or obviousness.
Regarding claim 11, Westberg teaches that the actuator (39) may be electric (paragraph 63).
Regarding claim 13, Westberg teaches that the pump may be operated in a range from zero to at least 2 times the rotational speed of the motor (paragraph 46).  The examiner notes that this claim reads on any positive pump speed, rather than the pump being capable of operating at more than twice the rotations speed of the motor.
Regarding claim 14, Westberg teaches the method of operation of the apparatus of claim 1, including connecting an inlet (PUMP SUCTION) and an outlet (PUMP DISCHARGE) to a source and sink of fluid, connecting a power supply line (paragraph 42), and connecting a control link (to 39) and operating the booster (10).
Regarding claim 15, as the claim recites closed circuit control and particular sensors only if the process fluid is a multiphase fluid, these limitations are optional in the case of liquid only flow.  As Westberg is capable of pumping liquid, the sensor and closed circuit limitations are considered to be optional and not required to establish anticipation or obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westberg in view of US PGPub 2013/0101388 to Scherrle et al. (Scherrle).
Regarding claim 7, Westberg teaches a driver side impeller (28) in the motor compartment (21) of the motor (20) which powers the actuator (39).  Westberg does not teach any particular pressure range of the impeller.  Scherrle teaches a hydrodynamic coupling (5) generally and in particular teaches that the pressure of fluid supplied thereto is “proportional or approximately equal to the pressure of the compression medium in the compressor or on the pressure side of the compressor” (paragraph 14).  As one of ordinary skill in the art would expect the pressure range of the booster of Westberg to fall within the claimed range of at least 5 bar due to its subsea application, and therefore the impeller would need to produce at least that pressure level in order to provide the “proportional or approximately equal” pressure level.
Regarding claim 10, as best understood by the examiner, the claimed ranges are merely conventional and would have been expected by one of ordinary skill in the art at the time the application was filed, especially in combination with the teachings of Scherrle as discussed above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westberg in view of US PGPub 2015/0184498 to Twidale (Twidale).
Regarding claim 6, Westberg does not explicitly teach closed loop control.  Twidale teaches another submersible pumping system generally, and particularly teaches that speed control is performed in a closed loop fashion (29) in order to control pump speed.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a closed loop control algorithm and to provide the necessary sensors for such an algorithm to the pump of Westberg in order to control the speed of the .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westberg in view of US PGPub 2015/0104328 to Babbitt et al. (Babbitt).
Regarding claim 12, Westberg teaches the limitations of claim 1 from which claim 12 depends, as discussed above, but does not teach an asynchronous induction motor.  Babbitt teaches that a subsea (paragraph 3) centrifugal pump (see paragraph 22) may be driven by any number of conventional motors (paragraph 23) explicitly including asynchronous induction motors.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute an asynchronous induction motor as taught by Babbitt for the motor of Westberg as the mere substitution of one conventional motor for another according to the known principles of design and construction evinced by the combined references.  The examiner holds that Babbitt’s teaching of the conventionality of such motors indicates that those skilled in the art would have a high expectation of success in performing such a substitution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        15 January 2022